Citation Nr: 1019702	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim of 
service connection for tinnitus.  

The Veteran testified at a Board hearing at the RO in March 
2010.  A transcript is of record.


FINDINGS OF FACT

1.  There is no medical evidence of tinnitus.  

2.  The Veteran's lay statements regarding tinnitus either 
lack credibility or are based on faulty memory, as he did not 
claim to experience the disorder for many years after service 
and, in fact, denied having the disorder in 2003.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board finds that a March 2008 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  The 
appellant was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that VA would seek to provide; and 
the information and evidence the claimant was expected to 
provide.  The letter also provided the information required 
by Dingess.  

Further, the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice. 

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's service and 
VA treatment records to assist the Veteran with his claim.  
There is no indication of any additional relevant evidence 
that has not been obtained.  

The appellant was not afforded a VA examination or VA medical 
opinion regarding this claim. In this regard, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this 
case.  The treatment records included in the claims file do 
not contain any notation regarding diagnosis or treatment for 
this disorder, either during service or at any time after 
discharge.  Although the Veteran has claimed chronic 
symptomatology since service, the Board finds that his 
statements lack credibility.  The service and post-discharge 
treatment records do not contain a single complaint regarding 
this disorder.  Moreover, despite claiming to have chronic 
symptoms since service, the Veteran specifically denied 
having tinnitus in a September 2003 VA treatment record.  
Therefore, even under the low threshold of McLendon, an 
examination is not required here.  Under these circumstances, 
there is no further duty to provide a medical examination or 
opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration. Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background.  The Veteran essentially contends that he 
has chronic tinnitus, resulting from exposure to noise in 
service.  The evidence consists of service treatment records, 
VA treatment records, and statements from the Veteran.

The Veteran's service treatment records contain no notation 
indicating diagnosis or treatment for tinnitus.  In a June 
1975 service discharge examination report, the Veteran 
indicated experiencing hearing loss.  The examiner noted high 
frequency hearing loss to the left ear; however, the examiner 
did not diagnose tinnitus.

Reviewing the post-discharge evidence, in a July 1985 VA 
treatment record from the VA Medical Center in Biloxi, 
Mississippi, the Veteran was treated for alcohol-related 
disorders.  The was no mention tinnitus. 

In a July 1988 VA treatment record, the Veteran indicated 
experiencing hearing loss due to continuous exposure to motor 
noises while driving a vehicle during service.  He stated 
that did not recall any direct trauma to his ears during 
service.  After a hearing examination, the examiner diagnosed 
hearing loss of the right ear.  Again, there was no mention 
of tinnitus.  

In a September 2003 VA treatment record, the Veteran was 
treated for dizziness.  During an interview, he specifically 
denied experiencing tinnitus.  

Subsequent VA treatment records, dated through August 2009, 
are negative for any complaints or mention of tinnitus.  

At an April 2009 hearing before a Decision Review Officer 
(DRO), the Veteran testified that, during service, he drove 
vehicles with loud engines without the benefit of hearing 
protection.  He stated that, while driving, ammunition 
explosions would be audible in the background.  He indicated 
that, at times, he had to put cigarette butts in his ears.  
(DRO Hearing Transcript, page 1).  When asked to specify when 
he first noticed ringing in his ears, the Veteran first 
stated that he first noticed it after service.  The Veteran 
stated that, during in-service cross-training for explosives, 
he and his unit were deafened due to a mishap on the range.  
He said that he experienced ringing in his ears for a few 
days after that event.  He indicated that, although he 
currently did not experience tinnitus on a daily basis, he 
noticed it frequently.  He also stated that the condition 
would not last for an entire day.  (DRO Hearing Transcript, 
page 2).  

At a March 2006 Travel Board hearing, the Veteran stated that 
he had experienced ringing in his ears since the premature 
explosion in service.  (Board Hearing Transcript, page 5-6).  
He also stated that he was diagnosed as having tinnitus at 
the Biloxi Medical Center in 1985.  (Board Hearing 
Transcript, page 5).  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that the preponderance of the evidence does not 
support the Veteran's claim of service connection for 
tinnitus.  First, the Board notes that the objective medical 
evidence of record contains no notation regarding diagnosis 
or treatment for tinnitus either during or after service.  In 
fact, the records contain no indication that the Veteran 
either indicated having tinnitus or tinnitus-like symptoms to 
a medical professional.  As such, the medical evidence of 
record does not support the Veteran's claim.  

Regarding lay evidence, a Veteran is capable of offering 
evidence regarding matters observable by him as a lay person, 
to include the symptoms of tinnitus.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  In this instance, however, the Board 
finds the Veteran's statements regarding tinnitus either lack 
credibility or are based on a poor recollection.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(noting that the Board, as part of its duties, is to weigh 
the evidence of record and determine credibility).  At the 
March 2010 Board hearing, the Veteran testified that a VA 
examiner at the Biloxi VA Medical Center diagnosed him as 
having tinnitus in 1985.  The Board notes that the only 
treatment record from that facility dated in 1985 indicates 
treatment for alcohol-related disorders and, in fact, the 
record does not contain a single treatment record indicating 
a complaint or any mention of tinnitus.  Also, the Veteran 
claims to have experienced tinnitus since an in-service 
incident involving a premature explosion after which he 
experienced hearing loss for six days.  In the July 1988 VA 
treatment record, however, the Veteran indicated that he did 
not experience any direct trauma to his ears during service.  
Also, although the Veteran stated that he has had chronic 
tinnitus symptoms since service, in a September 2003 VA 
treatment record, the Veteran specifically told an examiner 
that he did not have tinnitus.  In this case, the Board 
places far greater weight of probative value on the 
contemporaneous treatment records, including the Veteran's 
statements contained therein, than it does on his more recent 
statements that are inconsistent with the historical record-
and made at a time when he is pursuing compensation benefits.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  

In sum, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral tinnitus.  Accordingly, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").  


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


